Citation Nr: 0801922	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee disabilities.

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.H., and C.B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1964 to March 1967 
and from February 1991 to May 1991.  He also had service in 
the Florida Air and Army National Guard from February 1969 to 
June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in July 2007.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

At the outset, the Board notes that the veteran has received 
the Purple Heart, the Combat Infantryman Badge, and the 
Master Parachute Badge, in addition to many other awards.  

With regard to the veteran's claim for service connection for 
a right shoulder disorder, the Board notes that service 
medical records reveal that he sustained an injury to his 
right arm/shoulder during a parachute jump performed in 
December 1982 as part of inactive duty training.  During his 
July 2007 hearing before the undersigned, the veteran, along 
with several other individuals, testified in great detail as 
to how the injury to his right arm/shoulder occurred.  The 
veteran has also reported that his right shoulder has 
continuously bothered him since the time of the injury.  

With regard to his claim for service connection for a left 
knee disorder, the Board notes that service connection for 
post-traumatic osteoarthritis of the right knee, with 
limitation of motion and instability, was granted in a 
December 2006 rating determination.  In addition to claiming 
that his left knee disorder is due to injuries sustained in 
service as a result of his duties as a parachute jumper, the 
veteran has also claimed that his left knee disorder is 
caused or aggravated by his service-connected right knee 
disabilities.  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 (2007) and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has currently been diagnosed as 
having degenerative joint disease of the left knee.  

As to his request for service connection for a low back 
disorder, the Board notes that the veteran was seen with 
complaints of low back pain on at least one occasion during 
his period of active service in the 1960s.  The Board further 
observes that the veteran was noted to have sustained an 
injury to his upper back in October 1986 while performing a 
parachute jump during a period of inactive duty training.  
The veteran has also reported having problems with his low 
back on an off and on basis throughout the years.  He has 
currently been diagnosed as having multilevel degenerative 
disc disease of the lumbar spine.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006). The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current right shoulder, left knee, and low back disorder.

The Board further notes that the veteran served in the 
Florida National Guard for over 30 years.  While some of the 
medical records from this period of service have been 
associated with the claims folder, an attempt should be made 
to obtain additional treatment records.  Also, while it has 
been confirmed that the veteran served in the National Guard 
from February 1969 to June 1999, there has been no indication 
as to specific periods of active duty for training, inactive 
training duty, etc.  

The Board also observes that the veteran has testified as to 
having recently received treatment for his claimed conditions 
at the Haley VA Medical Center.  He noted that he had been 
told by one VA physician that his service-connected right 
knee disorder had caused his current left knee disorder.  VA 
is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 
2 Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center, the 
Commandant(s) of the Florida Army and Air 
National Guard, and any other appropriate 
state and federal agency, and request 
that a detailed account of the veteran's 
periods of active duty for training and 
inactive duty training during from 
February 1969 to June 1999 be provided.  
All medical records prepared in 
conjunction with the veteran's period of 
National Guard service should be 
requested and associated with the claims 
folder.  If any records are unavailable, 
a written note to that effect should be 
placed in the claims file and the veteran 
and his representative so advised in 
writing.

2.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
for low back, left knee, and right 
shoulder disorders from the Haley VA 
Medial Center, and any private medical 
records dated since July 2005 and 
identified by the veteran, and associate 
them with the claims folder.  If any 
records are unavailable, a written note 
to that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing. 

3.  Then, RO/AMC should schedule the 
veteran for a VA examination performed by 
a qualified physician, e.g., an 
orthopedist, to determine the etiology of 
any current right shoulder, low back and 
left knee disorders found to be present.  
A complete history of the claimed 
disorders should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to respond to the following: 

a) the examiner should identify all 
currently present right shoulder, 
low back, and left knee disorders.
        
b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current right 
shoulder, low back or left knee 
disorder is related to the veteran's 
period of active service, active 
duty for training, or inactive duty 
training, to include findings noted 
in the service medical records and 
any injuries/trauma sustained as a 
result of parachute jumping, or is 
such a relationship is unlikely 
(i.e., less than a 50-50 
probability)?
        
c) For each such left knee and low 
back disorder identified, the 
physician should proffer an opinion, 
with supporting analysis, as to the 
likelihood that any diagnosed left 
knee and low back disorder was 
caused by, or aggravated by, the 
veteran's service-connected right 
knee disabilities.  The degree of 
left knee and low back disorder that 
would not be present but for the 
service-connected right knee 
disabilities should be identified.
        
d) The examiner is also requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed low back or left knee 
disorder is permanently aggravated 
by the veteran's service-connected 
right knee disabilities or whether 
such a relationship is unlikely 
(i.e., less than a 50-50 
probability).  The examiner should 
be advised that aggravation is 
defined, for legal purposes, as a 
worsening of the underlying 
condition versus a temporary flare-
up of symptoms.
        
e) A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.  The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

5.  Then, the RO/AMC should readjudicate 
the veteran's claims for service 
connection for a low back and right 
shoulder disorders, and a left knee 
disorder, including as due to his 
service-connected right knee 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal since 
the June 2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



